 



TRANSLATION INTO ENGLISH LANGUAGE

 

BUYER: KALI TUNA, d.o.o., Kali, 23272 Kali, represented by Oli Valur
Steindorsson, director

 

and

 

SUPPLIER: MB LUBIN fishing, d.o.o., 23272 Kali, represented by Mirko Ivoš,
director,

 

have concluded in Kali, on 01 July 2009, the following:

 

LIVE TUNA SUPPLY CONTRACT

 

 

I OBJECT OF THE CONTRACT

 

Article 1

In the herein Contract Supplier undertakes to supply Buyer with live Northern
Bluefin Tuna (Tunnus Thynnus), in the appropriate state for further cage farming
(hereinafter referred to as: BFT).

 

Article 2

BFT must comply to the conditions established by the authorized Croatian bodies,
as well as to directives and recommendations imposed by ICCAT, by its individual
mass, total delivered quantity in one time period (quota) and fishing period.

 

Each particular tuna not complying to the abovementioned regulations, will not
be considered as the object of this Contract.

 

Article 3

Supplier obliges to supply Buyer with the entire quantity of BFT caught by his
boats during the duration of this Contract.

 

Supplier may, from time to time, deliver a determined amount of live and dead
tuna to third parties, exclusively subject to Buyer prior consent.

 

Article 4

In compliance with the herein Contract, Buyer is authorized to determine which
Supplier boats will be performing tuna fishing for Buyer’s purposes, during
particular fishing period.

 

Article 5

Supplier is obliged to maintain all his boats properly and timely, and ensure
the required number of crew members in order to entirely respond to Buyer
requirements and orders, according to the herein Contract.

 

II DELIVERY, TAKEOVER AND EXAMINATION OF FISH

 

Article 6

Supplier is obliged to deliver caught BFT to the Buyer cages, which will be
placed along the supplier's net at the catching position, upon Supplier appeal.

 

Article 7

Contracting parties will mutually establish the quantity of delivered BFT by
mutually examining the video footage of BFT transfer from the transporting cage
to the stationary cage used for farming at the Buyer's farming site, upon which
occasion the number of pieces and their average weight will be established.

 



 

 

 

Buyer has the right to reject tuna that does not satisfy the conditions from
Article 2, Item 1 of the herein Contract.

 

III PRICE, INVOICING AND PAYMENT

 

Article 8

The price for BFT supplied and the respective payment terms will be mutually
established through the separate written agreement for each particular
tuna-fishing season and will be matching the market prices and payment terms
generally applied on BFT supplies in the area of Adriatic Sea (Croatia).

 

IV CONTRACT DURATION

 

Article 9

The herein Contract is stipulated for the 20 years period and will last until
30. June 2029.

 

This Contract can cease before the aforementioned period in the cases:

- Upon written consent of both contracting parties.

- Upon written 15 days notice given by the Buyer, which notice Buyer is entitled
to give in the case of Supplier’s breach of any of the regulations from the
herein Contract.

 

V LOSS INDEMNITY

 

Article 10

Supplier is obliged to indemnify Buyer for any direct and/or indirect loss
including the loss or decrease of the objectively expected profit, caused by the
Seller’s breach of any regulation from the herein Contract.

 

VI GENERAL AND CLOSING CLAUSES

 

Article 11

Contracting parties will settle amicably any possible dispute related to this
Contract, otherwise are obliged to accept the decision of the competent court of
justice.

 

If any of the provisions of this Contract shall be determined to be invalid,
illegal or unenforceable, by any court or other competent tribunal, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby and the parties hereto will use
their best endeavours to revise the affected provision so as to render it
enforceable in accordance with the intention expressed herein.

Article 12

This Contract is written and signed in two equal counterparts, each contracting
party receiving one counterpart.

 

The parties hereby agree that all changes and amendments to this Contract shall
be effected in written form.

This contract enters into force and takes legal effects when signed by both
contracting parties.

 

By the entrance into force of this Contract, all the earlier contracts
stipulated between these parties in relation to the BFT supply are terminated.

  

/s/ Mirko Ivos /s/ Oli Valur Steindorsson MB LUBIN RIBARSTVO d.o.o. KALI TUNA
d.o.o.

 



 

